Citation Nr: 0006185	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for residuals of jaundice and gallbladder surgery, 
to include gastrointestinal disability, is well grounded.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1964 to January 1966.

This appeal arose from an October 1996 decision of the 
Department of veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied  the veteran's the 
veteran's claim of entitlement to service connection for 
residuals of jaundice and gallbladder surgery, to include 
gastrointestinal disability, as not being well grounded.  The 
veteran duly appealed that decision to the Board of Veterans' 
Appeals (the Board).

In her April 1997 substantive appeal (VA Form 9), the veteran 
requested a personal hearing before a member of the Board at 
the RO.  The RO acknowledged this request in a letter to the 
veteran in May 1997.  In October 1999, the veteran requested 
that her previous hearing request be withdrawn.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate any connection 
between the veteran's December 1965-January 1966 in-service 
hospitalization due to acute hepatitis and subsequent 
development of gallstones requiring cholecystectomy in 
September 1966.

2.  The medical evidence does not demonstrate any connection 
between the veteran's December 1965-January 1966 in-service 
hospitalization due to acute hepatitis and any current 
disability, to include gastroesophageal reflux disease.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of jaundice and gallbladder surgery, to include 
gastrointestinal disability, is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
claimed residuals of jaundice and gallbladder surgery.  In 
the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issues on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

The veteran's service medical records reveal that she was 
hospitalized for sixteen days in December 1965 and January 
1966.  She initially sought treatment on December 21, 1965 
due to symptoms including lassitude and decreased appetite.  
Jaundice was identified and the liver was tender to 
percussion.  SGOT was 183.  The diagnosis was infectious 
hepatitis.  She was placed on bedrest and medications.  Her 
jaundice cleared rapidly.  SGOT on January 4, 1966 was 12.  
She was "discharged asymptomatic on 6 Jan 66".

On physical examination on January 17, 1966, the veteran was 
noted to be 14 weeks pregnant.  She was discharged from the 
service for that reason on January 19, 1966.  On January 22, 
1966 the veteran and R.E.G. were married.

A number of U.S. Navy Reserve physical examination reports 
are of record.  In general, these indicated that the veteran 
reported a history of gallbladder disease, stomach trouble 
and jaundice as well as a cholecystectomy in 1966, at age 21.  
Physical examinations revealed a scar on the veteran's 
abdomen but were otherwise pertinently negative.  Of note is 
an October 1988 dental health Questionnaire in which the 
veteran evidently told the dental officer that she had 
"hepatitis from gallstones" and that the gallstones were 
removed in 1966.


Of record is a report of a July 1998 fee basis VA 
examination.  The veteran complained of constipation, reflux 
and cramping of the abdomen.  She reported a history of 
surgery for gallstones in September 1966.  On examination, a 
right upper quadrant scar was noted, as was minimal 
tenderness in the epigastric area.  Laboratory studies were 
pertinently normal.  Diagnoses included status post open 
cholecystectomy.  The examiner stated that the symptoms of 
heartburn were probably due to gastroesophageal reflux 
disease.

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Analysis

The veteran is seeking entitlement to service connection from 
residuals of jaundice and gallbladder surgery.  As indicated 
above, she was hospitalized for jaundice in December 1995 and 
January 1966, during service.  The veteran is also seeking 
entitlement to service connection for residuals of 
gallbladder surgery.  It appears that the veteran claims that 
her currently diagnosed heartburn is related to either or 
both jaundice or gallbladder surgery.

Initial matter

As an initial matter, the veteran has indicated that she 
underwent surgery at a military facility in September 1966 as 
the dependent of a service member and that medical records 
pertaining to such surgery are in the possession of the 
United States Government and should be obtained.  The record 
indicates that the Los Angeles RO made several attempts to 
locate such records, including contacting the RO in St. 
Petersburg, Florida in order to ascertain whether such record 
had been associated with her ex-husband's claims folder.  All 
such attempts have been unavailing.

The Board is of course aware of the decision of the United 
States Court of Appeals for the Federal Circuit in Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir 1999) to the effect that a 
single request by VA for service medical records does not 
satisfy the statutory duty to assist.  The Court held that 
inherent in the duty to assist is a requirement to notify the 
claimant if VA is unable to obtain pertinent service medical 
records so that the claimant may know the basis for the 
denial of his or her claim; may independently attempt to 
obtain service medical records; and may submit alternative 
evidence and/or a timely appeal. 

Setting aside the matter of whether post-service treatment 
records as the dependent of a service member constitute 
service medical records, in this case the RO did indeed 
undertake more than one search for the September 1966 medical 
records.  Moreover, the RO wrote to the veteran in September 
1997, informing her of the missing records and advising her 
to inform the RO of any other sources of those records, thus 
satisfying the requirements of Hayre.

After having reviewed the above history, the Board is of the 
opinion that the RO complied with the concerns later 
expressed by the Federal Circuit in Hayre.  At least two 
efforts have been made to obtain the missing post-service 
medical records, and the veteran has been informed of the 
situation and has been asked to furnish alternative evidence.  
There is no indication in the record that a remand for yet 
another effort to locate the missing records would be 
productive.  Thus, the Board believes that it may decide the 
case based on the evidence of record.

Notwithstanding the above, the Board is aware that in cases 
such as this, VA has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).   In any event, the Board has no reason to doubt that 
the veteran underwent gallbladder surgery in September 1966, 
approximately nine months after she left active duty.  No 
only are her statements to that effect presumed to be true, 
see King v. Brown, 5 Vet. App. 19, 21 (1993), but the medical 
evidence of record, including numerous findings of a surgical 
scar on physical examinations, is consistent with the 
veteran's contentions.

Well groundedness of the claim

The Board reiterates the three requirements for a well 
grounded claim: (1)  medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

With respect to the first Caluza element, a current 
disability, the medical evidence of record demonstrates 
heartburn and a surgical scar related to the gallbladder 
surgery.  

With respect to the second Caluza prong, in-service 
incurrence, there is no question that the veteran was 
hospitalized for complaints relating to acute hepatitis in 
December 1965.  With respect to in-service incurrence of 
gallbladder problems, however, there is no evidence that the 
veteran experienced gallbladder problems during her active 
duty service.  The veteran does not contend, nor does the 
record reflect, that the September 1966 gallbladder surgery 
took place during service.  The veteran in essence contends 
that the subsequent gallbladder surgery was related to the 
complaints of jaundice during service.  However, there is no 
competent medical evidence which supports this conclusion.  
As noted above, the veteran was diagnosed with infectious 
hepatitis during service, not gallbladder disease.

The veteran also appears to be contending that because the 
gallbladder surgery took place within a year after her 
separation from active duty, service connection is warranted 
therefor.  While it is true that there is a one year post 
service presumptive period which allows for service 
connection of certain chronic diseases, see 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.307, gallbladder disease 
is not one of the listed conditions.

With respect to the third Caluza element, medical nexus 
evidence, there is no medical evidence of record which 
supports the conclusion that any currently claimed disability 
is related to the veteran's military service.  As indicated 
above, no medical evidence stands for the proposition that 
the hospitalization for infectious hepatitis, or any other 
incident of service, led to gallbladder surgery in September 
1966.  In addition, there is no evidence that the in-service 
hepatitis, or any other incident of service, led to the 
veteran's current gastrointestinal problems, including 
symptoms of heartburn.  In the absence of such evidence, the 
third leg of the Caluza test is not met and the veteran's 
claim is denied.

The veteran's own statements can not supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology. These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In so stating, the 
Board is aware that the veteran received some medical 
training (a course in Basic Hospital Procedures)in the Navy 
and evidently worked as an operating room technician.  
However, there is no evidence that the veteran currently is 
licensed as a health care practitioner, nor is there any 
evidence that she currently possesses the required medical 
knowledge to provide competent medical evidence as to the 
origin of her claimed disability.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a well 
grounded claim of entitlement to service connection for 
residuals of jaundice and gallbladder surgery, to include 
gastrointestinal disability.  The benefits sought on appeal 
are accordingly denied.

Additional comment

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make her 
claim well-grounded, namely competent medical evidence which 
establishes a nexus between the veteran's service and her 
gallbladder disease and/or her currently claimed 
gastrointestinal disability.


ORDER

A well grounded claim not having been presented, entitlement 
to service connection for residuals of jaundice and 
gallbladder surgery, to include gastrointestinal disability, 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  These cases do not lower the legal standard for proving a claim for service connection but rather increase 
the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) [citing Ussery v. Brown, 8 Vet. App. 64 (1995)].

